Case 1:19-mC-OOO49-CI\/| Document 2 Filed 02/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
In re Appointment of
; AMENDED
MERIT SELECTION PANEL : ORDER M10-456
FOLEY SQUARE : 19 MISC 0049
§<

 

On January 30, 2019, the Board of Judges of the United States District Court for the

Southern District of New York approved the appointment of a Merit Selection Panel, effective
February l, 2019 to consider the appointment of a full-time United States Magistrate Judge at NeW

York, NY, consisting of the following members:

Bettina Plevan, Esq. (Chair) Ralph C. Dawson, Esq.

Corrine Ball, Esq. Robert J. Giuffra, Jr., Esq.
Shireen Barday, Esq. Joseph R. Guccione ,\, c
Nissa Walton Booker Gerald B. Lefcourt, P.C., Esq. m § ;
Susan Buckley, Esq. Peter E. Quij ano, Esq. 53 cia §
0 m 2
Richard J. Condon Benito Romano, Esq. ; _o _C'_§‘
l m
Tai H. Park, Esq. David Patton. Esq. 1'< w g
“ c::
55 53

Richard J. Schaeffer, Esq.

This panel is to review all applicants and recommend, Within 120 days, in confidence, to
the Magistrate Judges Committee of the Court the five persons it considers best qualified for the

   
  

 

position. l
/ /
/
; 1 /
,. ,,» @/ /C
/ t /
/ /c b
Colleen McMahon
Chief Judge
Dated: New York, New York

February 6, 2019

GB'H.:§

